DETAILED ACTION
	Claims 1-6, 8-15, and 17-19 are pending. Claims 1, 5, 8, 14, 15, and 17 have been amended, claims 7 and 16 have been canceled, and claims 18 and 19 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 is a substantial duplicate of claim 14. Applicant is advised that should claim 14 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/222,064 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending claims are directed to photoresist topcoat compositions comprising an aqueous base soluble polymer having a monomer and a solvent. Wherein the first polymer comprising the repeat unit of general formula (III) of ‘064 is the same as the aqueous base soluble polymer comprising a monomer of general formula (I) of instant claim 1. Both the instant claims and the copending claims recite open language “comprising”; therefore, it would have been obvious to one of ordinary skill in the art that the instant claims can include additional polymers such as the second polymer of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (U.S. 2009/0208867) in view of Liu et al. (U.S. 2016/0333212).
Harada et al. teaches Resist protective coating solutions TC-1 to 4 and Comparative-TC-1 to 2 were prepared by dissolving 1.0 g of each of Inventive Polymers 1 to 4 and Comparative Polymers 1 to 2 in a solvent mixture of 23 g of diisopentyl ether and 2 g of 2-methyl-1-butanol (organic-based solvent) (claims 1, 6, and 15) and filtering through a polypropylene filter with a pore size of 0.2 μm [0452] and a resist solution was prepared by dissolving 5 g of Resist Polymer A, 0.25 g of a photoacid generator PAG1, and 0.05 g of Quencher 2, shown below, in 75 g of propylene glycol monoethyl ether acetate (PGMEA) and filtering through a polypropylene filter having a pore size of 0.2 μm.  An antireflective coating ARC-29A (Nissan Chemical Co., Ltd.) was formed on a silicon substrate to a thickness of 87 nm.  The resist solution was applied onto the ARC and baked at 120°C for 60 seconds to form a resist film of 150 nm thick.  The resist protective coating solution was applied onto the resist film and baked at 100°C for 60 seconds.  In order to simulate immersion lithography, light exposure was followed by rinsing of the coating with deionized water for 5 minutes.  The structure was exposed by means of an ArF scanner model S307E, rinsed for 5 minutes while splashing deionized water, post-exposure baked (PEB) at 110°C for 60 seconds, and developed with a 2.38 wt % TMAH aqueous solution for 60 seconds [0455] (claims 1, 9, and 10). Harada et 

    PNG
    media_image1.png
    170
    363
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    203
    369
    media_image2.png
    Greyscale
[0436] wherein monomer 2 is equivalent to a monomer of general formula (I) of instant claims 1, 2, 10, and 11 when R1 is a C1 alkyl, L1 is a single bond, q is 1, p is 2, the first X is a C6 substituted alkylene group, the second X is a C4 unsubstituted alkylene group, and R2 is a unsubstituted C1 alkyl. Harada et al. further teaches Polymer 8 comprises 20 mol% of monomer 1, 60 mol% of monomer 2, and 20 mol% of monomer 6 [0438] wherein monomer 6 is the following:

    PNG
    media_image3.png
    132
    317
    media_image3.png
    Greyscale
[0436] which is equivalent to a monomer of general formula (II) of instant claims 4 and 13 when R3 is a C 1 alkyl and R4 is an unsubstituted branched C5 alkyl. Harada et al. teaches the above resist protective composition but does not teach a fluorine-containing polymer that is different from the aqueous base soluble polymer and amounts thereof.


    PNG
    media_image4.png
    146
    215
    media_image4.png
    Greyscale
[0039] which is equivalent to a fluorine-containing polymer that is different from the aqueous base soluble polymer of instant claims 1 and 10. Liu et al. also teaches the surface active polymer is typically present in the compositions in an amount of from 1 to 30 wt %, based on total solids of the topcoat composition [0040] (claims 8 and 17). Liu et al. further teaches the surface active polymer is provided in the topcoat compositions to improve surface properties at the topcoat/immersion fluid interface in the case of an immersion lithography process.  In particular, the surface active polymer beneficially can provide desirable surface properties with respect to water, for example, one or more of improved static contact angle (SCA), receding contact angle (RCA), advancing contact angle (ACA) and sliding angle (SA) at the topcoat layer/immersion fluid interface.  In particular, the surface active polymers can allow for higher RCAs, which can allow for faster scanning speeds and increased process throughput [0030]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada et al. to include the surface active polymer of Liu et al. 
With regard to claims 5, 14, 18, and 19, Harada et al. teaches although polymer (A) used in the resist composition and the resist protective coating composition of the invention exerts its performance to a full extent by merely combining both repeat units of formulae (1a) and (1b), it may be further combined with repeat units of one or more types selected from the general formulae (2a) to (2e) shown below, for the purpose of imparting further water repellency or water slip or controlling developer affinity [0062] wherein general formula (2d) is the following:

    PNG
    media_image5.png
    112
    376
    media_image5.png
    Greyscale
[0062] wherein R4d is a hydrogen atom [0062] which is equivalent to a monomer of general formula (III) of instant claims 5, 14, 18, and 19 when R5 is a C1 alkyl, L2 is a single bond, and n is 1. Although Harada et al. does not teach a specific example of a polymer comprising all of the above described monomers together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional monomer such as a monomer of general formula (2d) through routine experimentation based on the combination of equally suitable monomers for the sought invention in order to impart further water repellency or water slip or control developer affinity.

Claims 1-6, 8-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (U.S. 2006/0275697) in view of Liu et al. (U.S. 2016/0333212).
Hata et al. teaches a top coating composition in Example 5 comprising an 1-ethanol solution (organic-based solvent) (claims 6 and 15), in which an 1% by weight of poly(2-tetrahydropyranyl methacrylate-co-methacrylic acid-co-2-hydroxyethyl methacrylate) is obtained by mixing with a mole ratio of 3:8:2 [0088] wherein tetrahydropyranyl methacrylate is equivalent to a polymerized unit of a monomer of general formula (I) of instant claims 1, 2, 10 and 11 when R1 is a C1 alkyl, L1 is a single bond, 1 is 1, p is 1, and X together with R2 forms a ring. Hata et al. also teaches, referring to figures 1A-1E, the photoresist layer 12 formed on the semiconductor substrate 10 is softly baked at a temperature of about 105 to 130°C. The photoresist layer 12 is spin-coated with the top coating composition according to an embodiment of the present invention, thus forming a top coating composition layer 14. The semiconductor substrate 10 having the top coating composition layer 14 is heat-treated to form a water-insoluble top coating layer 14a. A predetermined portion of the photoresist layer 12 coated with the water-insoluble coating layer 14a is exposed via a liquid medium 18 to a light source selected from a KrF excimer laser (248 nm), an ArF excimer laser (193 nm), and an F2 excimer laser (157 nm). After the exposure, the photoresist layer 12 is divided into an exposed region 12a and a non-exposed region 12b. After the exposure via the liquid medium 18 is completed, the exposed photoresist layer 12 is subjected to post-exposure baking (PEB). Then, the water-insoluble top coating layer 14a is removed and the exposed photoresist layer 12 is developed [0071-claims 9 and 10). Hata et al. teaches the above top coating composition but does not teach a fluorine-containing polymer that is different from the aqueous base soluble polymer and amounts thereof.
	However, Liu et al. teaches the topcoat compositions of the invention comprise a matrix polymer, a surface active polymer, a solvent, and can include one or more additional, optional components [0011] wherein exemplary polymers useful as the surface active polymer include the following:

    PNG
    media_image4.png
    146
    215
    media_image4.png
    Greyscale
[0039] which is equivalent to a fluorine-containing polymer that is different from the aqueous base soluble polymer of instant claims 1 and 10. Liu et al. also teaches the surface active polymer is typically present in the compositions in an amount of from 1 to 30 wt %, based on total solids of the topcoat composition [0040] (claims 8 and 17). Liu et al. further teaches the surface active polymer is provided in the topcoat compositions to improve surface properties at the topcoat/immersion fluid interface in the case of an immersion lithography process.  In particular, the surface active polymer beneficially can provide desirable surface properties with respect to water, for example, one or more of improved static contact angle (SCA), receding contact angle (RCA), advancing contact angle (ACA) and sliding angle (SA) at the topcoat layer/immersion fluid interface.  In particular, the surface active polymers can allow for higher RCAs, which can allow for faster scanning speeds and increased process throughput [0030]. Therefore, it would have been obvious to one 
With regard to claims 3 and 12, Hata et al. teaches the first repeating unit comprises the following structural formula:

    PNG
    media_image6.png
    132
    123
    media_image6.png
    Greyscale
[00111] wherein R1 is hydrogen, fluorine, methyl, or trifluoromethyl; and R2 is 2-tetrahydropyranyl or 1-methoxyethyl [0012]. When R2 is 2-tetrahydropyranyl it is equivalent to the monomer used in Example 5 and when R2 is 1-methoxyethyl it is equivalent to a monomer of general formula (I) of instant claims 1 and 3 when R1 is H, a halogen atom, C1 alkyl, or C1 haloalkyl, L1 is a single bond, q is 1, p is 1, X is –CH2CH2-, and R2 is an unsubstituted C1 alkyl. Hata et al. also teaches the first repeating unit is employed for enhancing barrier characteristics of the top coating layer formed on the surface of the top coating layer using the top coating composition, and for increasing the solubility of the top coating layer with respect to a developing solution [0042]. Although Hata et al. does not teach a specific example of the above monomer having the specified group, it would have been obvious to one of ordinary skill in the art to substitute 1-methoxyethyl for 2-tetrahydropyranyl in the monomer of Example 5 through routine experimentation based on the substitution of equally suitable 
With regard to claims 4 and 13, Hata et al. teaches according to an aspect of the present invention, a top coating composition is provided comprising a polymer including at least three different structural repeating units [0011] but does not teach a monomer of general formula (II).
However, Liu et al. teaches a photoresist topcoat composition comprising a first polymer comprising a first repeat unit of general formula (I) and a second repeat unit of general formula (II), a second polymer comprising a first repeat unit of general formula (III) and a second repeat unit of general formula (IV), and a solvent [0008] wherein a specific example of general formula (I) is the following:

    PNG
    media_image7.png
    128
    95
    media_image7.png
    Greyscale
[0023] which is equivalent to a monomer of general formula (II) of instant claims 4 and 13 when R3 is a C1 alkyl and R4 is a branched C5 alkyl. Liu et al. also teaches it is believed that units of general formula (I) allow for good solubility of the matrix polymer in the solvent used in the topcoat composition. Due to their highly polar nature, units of general formula (II) can impart desirable solubility characteristics to the matrix polymer in an aqueous base developer. This allows for effective removal during photoresist development [0021]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer of Hata et al. to include the repeat unit (I) of Liu et al. through routine 
With regard to claims 5, 14, 18, and 19, Hata et al. teaches the above polymer comprises methacrylic acid which is equivalent to a monomer of general formula (III) of instant claims 5, 14, 18, and 19 when R5 is a C1 alkyl, L2 is a single bond, and n is 1.
Response to Arguments
	Due to the amendment filed November 18, 2020 of instant claims 1 and 10, the 102(a)(1) rejections over Washio, Harada, and Hata, and the 103 rejections over Harada and Hata have been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claims 1 and 10.
Applicant's arguments regarding the 103 rejection of claims 7 and 16 (now claims 1 and 10) over Harada or Hata in view of Liu have been fully considered but they are not persuasive. Applicant argues Harada does not disclose or fairly suggest the combination of the particular aqueous base polymer and fluorine-containing polymer that is different from the aqueous base soluble polymer. Liu cannot cure this deficiency in Harada. The skilled person would not have combined Harada and Liu in the manner suggested in the Office Action. The purpose of the Harada protective films and polymers therein is to perform the very same function as the surface active polymer of Liu. The skilled person would clearly have had no motivation to employ the Liu surface active polymers in the Harada protective film compositions.
The Examiner respectfully disagrees. The fact that the polymers in the protective films of Harada and the surface active polymer of Liu perform the same function is 
Applicant argues the 103 rejection over Hata in view of Liu is improper for the same reasons as described above. In this regard, Hata does not disclose or fairly suggest the combination of the claimed compositions and Liu cannot cure this deficiency. The skilled person would simply not have employed the Liu surface active polymer in addition to the polymer described in the Hata top coating composition.
The Examiner respectfully disagrees. As noted above for Harada, the fact that the polymers in the protective films of Hata and the surface active polymer of Liu perform the same function is exactly the reason why one of ordinary skill in the art would seek to combine. Specifically, the combination would be expected to further enhance the desired protective properties recited by Liu [0030].
Due to the amendment of the abstract, the objection has been withdrawn.
Due to the amendment of instant claim 15 and cancelation of claim 16, the objections have been withdrawn.
Due to the amendment of instant claims 1, 5, 14, and 17, the 112(b) rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Anna Malloy/Examiner, Art Unit 1722           

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722